DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that claims 1-7 and 13-15 are directed to fluidic ejection controller. However, the claims mention a fluid, fluidic ejection device, and pattern of electrical pads. No fluid (gas and/or liquid) and fluidic ejection device (pads any further structure thereof) are positively claimed as elements of the fluidic ejection controller. The fluid and fluidic ejection device do not define the structure of the fluidic controller. They are materials/articles that are intended to/can be worked upon.
It is noted that such phrases employed throughout the claims, such as “to pass…” (claims 1, 8, 13); “ is used to pass” (claim 3); “…to receive…simultaneously” (claims 6, 8); “…to align the fluidic ejection device…” (claims 7, 9)  are directed to intended use and do provide for nor required any structurally nexus (connection) between any positively claimed and/or unclaimed structures. See also any other claim not mentioned above the employs the same and/or similar phrases. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “guide mechanism to align…” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is structurally required of the electrical pins for them to be considered as matching a pattern of electrical pads of an unclaimed fluidic ejection device. This does not necessarily require the pins to have any specific dimensions, be of any specific number, or have any other specific structural properties. Any pattern of pins can be subjectively considered as “matching” a pattern of electrical pads of some ejection device. (See also claims 8 and 13).
As to claim 2 it is unclear if applicant intends for the claimed invention to comprise a housing. As presently such housing is not claimed as an element of the controller. One can choose to move, retract the device including in the pins within a “housing” as one desires. 
As to claim 3, it is unclear how the claim further structurally limits the controller because the claim does not provide for any additional structural element nor further structurally limits any prior positively claimed element of the firing board. Instead, the claim is directed how the firing board is intended to be or can be used relative to some “variety of fluidic ejection devices” that are not claimed as elements of the controller.  It is noted that the term “variety” is broad, vague, ambiguous, and subjective. 
The phrases “unique to a particular fluidic ejection device” and “unique to a corresponding fluidic ejection device”  in claims 4-5 and 13, respectively are relative phrases which renders the claim indefinite. The terms “unique”, “particular” and “corresponding” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no structural definition provided for in that indicates what is required of the ejection board and pattern of electrical pins to be considered as “unique” relative to an unspecified fluidic ejection device that is not an element of the controller. Furthermore, the terms “particular” and “corresponding” are not structurally defined in the claims. Any ejection board and patter of pins can be subjectively considered as “unique” and any fluidic ejection device can be can subjectively considered as being “particular” and/or “corresponding”. What be considered as “unique”, “particular”, and/or “corresponding” to one person may not be considered as such to another and vice versa. 
It is unclear how claim 6 further structurally limits the invention because the claim does not provide for any additional structural element of the ejection board. The claim recites an intended/possible use of the electrical board with “multiple fluidic ejection devices” that are not structurally defined nor positively claimed as elements of the controller. Whether or not if any fluidic ejection devices are received simultaneously or not is a matter of choice not a structural requirement. The claims are directed to a controller as defined by the positively claimed structural elements not all of the possible uses of such controller relative to any unclaimed fluidic ejection devices.  
As to claim 8, it is unclear if applicant intends for the “a substrate” to be an element of the claimed invention. As presently drafted the substrate is not positively claimed/listed as being an element of the system, fluidic ejection device, nor any other positively claimed structural element of the system. 
As to claim 8, it is unclear what is considered “an opposite of the substrate” because there is no relative basis provided for as to what such an side of the substrate is opposite of. Furthermore, tis unclear what dies are being referenced by “each fluidic die” because only “a fluidic die” has been previously positively claimed. 
As to claim 8, it is unclear what is the structural nexus of the “an opening” to the other positively claimed elements of the fluidic ejection die (ejection chamber and actuator) because the claim does not provide for any structural nexus, connectivity of the opening to any other positively claimed structure of the die. 
As to claim 8, it is unclear how “an electrical pin disposed on the ejection board…” can be considered as being “in a pattern” because one single pin is not a pattern of anything. 
It is unclear how claim 9 further structurally limits the invention because the claim appears to be directed to a process in which the fluidic ejection device was placed within a housing. It applicant intends for the fluidic ejection controller to further comprise and housing and the fluidic ejection device to be located in such housing and/or slidable within the housing then it is suggested that the claim be amended to clearly provide for such. 
The term “proper alignment” in claim 10 is a relative term which renders the claim indefinite. The term “proper alignment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered “proper alignment” between the fluid ejection device with the fluidic ejection controller by one person may not necessarily be considered as the same by another. 
As to claim 11, it is unclear what is structurally meant by the phrase “modular to…” because the phrase does not provide for any definitive structural nexus/connectivity between the ejection board and fluidic ejection controller. 
It is unclear how claim 12 further structurally limits the invention because the substrate has not been positively claimed as an element of the invention. Furthermore, it is unclear what is structurally required of an edge of the substrate for it to be considered as an “leading” edge. Any edge of a substrate can be subjecting considered as a “leading” edge. 
As to claim 13, see prior remarks and applicable rejections above. 
As to claim 14, it is unclear how the claim further limits the controller because no fluid had been positively claimed as an element of the controller. See also claim interpretations and further remarks above. Furthermore, it is noted that the term “biological fluid” is relatively broad. 
As to claim 15, see the above applicable rejection of claim 12, no “leading edge” of the controller has been structurally defined in the claim. Furthermore, it is noted that any location of the pins on the ejection board other than a “leading edge” of the fluidic ejection controller will be considered as meeting the claim as drafted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a((1) and (a)(2) as being anticipated by Haddick et al., US 6,536,871.
Haddick discloses (in figures 2A, 2B, 4A, 6, 13 and corresponding descriptions thereof) a fluidic ejection controller, comprising:
a firing board to pass electrical control signals for ejecting fluid from a fluidic ejection device;
an ejection board electrically coupled to, and selectively removable from, the firing board to pass the electrical control signals to the fluidic ejection device; and
electrical pins disposed on the ejection board in a pattern that matches a pattern of electrical pads on the fluidic ejection device;
wherein the electrical pins interface with corresponding electrical pads to pass the electrical control signals from the ejection board to the fluidic ejection device.
As to claim 3, Haddick discloses in figure 2 B the features of dependent claim 3, characterizing that the firing board is used to pass electrical control signals to a variety of fluidic ejection devices.
As to claim 4-5, figure 2A discloses the features of dependent claim 4, characterizing that the ejection board is unique to a particular fluidic ejection device. 
It would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary sill in the art before the effective filing date of the instant invention that the device of Haddick including the ejection board and pins in a pattern may be subjectively characterized as being “unique” to a “particular” fluidic ejection device.
As to claim 6, the ejection board of the device of Haddick is structurally capable of and can “receive” multiple (more than one) unclaimed, structurally undefined fluidic ejection device simultaneously.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al., US 6,536,871 as applied above.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
As to claim 2 which states that the electrical pins retract into a housing during insertion of the fluidic ejection device into the fluidic ejection controller, it is noted above that housing is not positively claimed as an element of the controller. 
However, it would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the instant invention that the device of Haddick including the pins may be moved retracted within a structure, housing since the use of such electrical pins are widely known from different types of electrical connections. See also the claim interpretations and remarks above. 
As to claim 7 characterizing that the further comprising a guide mechanism to align the fluidic ejection device with the ejection board during installation, it would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the instant invention that the device of Haddick, to include a feature equivalent to a broad “guide mechanism” since the use of a guide mechanism structure is known to be employed within the art to “align” of one element relative to another.
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al., US 6,536,871 as applied, and further in view of Silverbrook et al., US 2010/0053273.
As to claims 8, Haddick does not disclose a fluidic ejection device comprising: a reservoir disposed on a first side of a substrate; a fluidic ejection die disposed on an opposite side of the substrate, wherein each fluidic ejection die comprises an array of nozzles, each nozzle comprising: an ejection chamber; an opening; an actuator disposed within the ejection chamber; and an electrical pad to receive electrical control signals.
Silverbrook discloses However, Silverbrook discloses in figures 14, 21 (and descriptions of such) a fluidic ejection device comprising: a reservoir disposed on a first side of a substrate; a fluidic ejection die disposed on an opposite side of the substrate, wherein each fluidic ejection die comprises an array of nozzles, each nozzle comprising: an ejection chamber; an opening; an actuator disposed within the ejection chamber; and an electrical pad to receive electrical control signals.
Therefore,  it would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the instant invention that the device (including a controller)/teachings of Haddick may be modified the teachings of Silverbrook to provide for a system that includes a fluid ejection device equivalent as that as claimed to provide ejection of fluids.
As to claim 9, see claim interpretations and rejections above, further more characterizing that the fluidic ejection device is slid into a housing of the fluidic ejection controller to align the electrical pins with the electrical pads are obvious for a person skilled in the art, as this type of connection is widespread for different types of electric connections.
As to claim 10, characterizing that the fluidic ejection system further comprising a connection indicator which indicates a proper alignment of the fluidic ejection device with the fluidic ejection controller, are obvious for a person skilled in the art as indication of correctness of connection is widespread.
As to claim 11, classifying the board and/or fluid ejection controller as “modular” would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the instant invention.
As to claims 12 and 15, labeling any edge as being “leading” is subjective. Any edge is subjectively a leading edge see remarks above. 
As to claim 13 see prior applicable remarks rejections above. 
As to claim 14, the fluid is not an element of the invention, but the device of the prior art is structurally capable of being employed with a biological fluid. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798